     Case 1:20-cv-00272-NT Document 14 Filed 08/10/20 Page 1 of 3               PageID #: 85




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF MAINE

JO JORGENSEN, Libertarian Party of Maine
Candidate for U.S. President,


                                 Plaintiff,

                                                    Case No. 1:20-cv-00272-NT
v.

                                                    NOTICE OF DISMISSAL PURSUANT TO
MATTHEW DUNLAP, in his official                     F.R.C.P. 41(a)(1)
capacity as the Secretary of the State of
Maine.


                                Defendant.




         Plaintiff, by and through her undersigned counsel, hereby notices the dismissal of this

action, without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1). Following the

filing and service of Plaintiff’s Complaint in this action, Defendant has not filed or served an

answer or motion for summary judgment responding to Plaintiff’s Complaint, such that this

matter may be dismissed through the filing of this Notice.




                                                1
Case 1:20-cv-00272-NT Document 14 Filed 08/10/20 Page 2 of 3       PageID #: 86



                                        Respectfully submitted,

                                        MAHANY LAW PARTNERS LLC

                                        /s/ Brian Mahany
                                        Brian Mahany, Bar #003269
                                        8112 W. Bluemound Road, Ste 101
                                        Wauwatosa WI 53213
                                        (414) 258-2374 – Office
                                        (414) 704-6731 – Direct
                                        brian@mahanylaw.com
                                        Local Counsel for Plaintiff

                                        BARNES LAW, LLP

                                        /s/ Robert E. Barnes
                                        Robert E. Barnes, CA SBN #235919
                                        Admitted Pro Hac Vice
                                        601 South Figueroa Street, Suite 4050
                                        Los Angeles, CA 90017
                                        (310) 510-6211 – Main
                                        (310) 510-6225 – Fax
                                        robertbarnes@barneslawllp.com
                                        Attorneys for Plaintiff




                                    2
 Case 1:20-cv-00272-NT Document 14 Filed 08/10/20 Page 3 of 3                PageID #: 87



                              CERTIFICATE OF SERVICE
       I certify that on August 10, 2020, I caused to have electronically filed the foregoing

papers with the Clerk of Court using the ECF system, which will provide electronic copies to

counsel of record.


                                                  /s/ Robert E. Barnes
                                                  Robert E. Barnes, CA SBN #235919
                                                  Admitted Pro Hac Vice




                                             3
